ORDER
This matter having been duly presented to the Court, it is ORDERED that ARTHUR KENNETH PRICE of NUTLEY, who was admitted to the bar of this State in 1974, and who was temporarily suspended from the practice of law by Order of this Court filed on November 16, 2001, be restored to the practice of law, effective immediately; provided however that all disbursements from respondent’s estate and attorney accounts be cosigned by a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court.